Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 1 of 28 PAGEID #: 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
Electronically filed

H.C. and Y.C., minors by their Next
Friend, T.M.; B.F., a minor by her Next
Friend, D.R.;

and T.E., a minor by his Next Friends,
K.T. and T.T.;

and T.M.; D.R.; K.T.; and T.T.,

Plaintiffs,

MIKE DeWINE, in his official capacity
as Governor of the State of Ohio;

Office of the Governor

77 South High Street, 30" Floor,
Columbus, Ohio 43215

Please also serve:

Mike DeWine,

Governor of the State of Ohio

c/o Dave Yost, Ohio Attorney General
30 East Broad Street, 14" Floor,
Columbus, Ohio 43215

and

KIMBERLY HALL, in her official
capacity as Director of the Ohio
Department of Jobs and Family Services,
The Ohio Department of Job & Family
Services

30 East Broad Street, 31° Floor
Columbus, Ohio 43215-3414

Please also serve:

Kimberly Hall,

Director of the Ohio Department of Jobs
and Family Services,

c/o Dave Yost, Ohio Attorney General
30 East Broad Street, 14 Floor
Columbus, Ohio 43215

Defendants.

Noe et eet ene Nemec Need Se Set Suet Seed St See! ee” ue Se See! Se Sane! et! Se Nae Nagel Se Ne ee Ne Ne Nee ee ee ee ee ee ee

Case No.

CLASS ACTION
COMPLAINT FOR
DECLARATORY AND
INJUNCTIVE RELIEF
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 2 of 28 PAGEID #: 5

INTRODUCTION

1. Plaintiffs bring this action to enforce the federal Foster Care Maintenance
Payments Program, 42 U.S.C. § 672, which requires Defendant Ohio officials to make
established Foster Care Maintenance Payments to approved Plaintiff Relative Foster
Parents T.M., D.R., K.T., and T.T. (the “Relative Foster Parents”) on behalf of eligible
Plaintiff Relative Foster Children, H.C., Y.C., B.F., and T.E. (the “Relative Foster
Children”), and similarly situated Classes of Ohio Relative Foster Parents and Relative
Foster Children.’ Despite Defendants Mike DeWine, Governor of the State of Ohio, and
Kimberly Hall, Director of the Ohio Department of Jobs and Family Services, being aware
of the established law of this Circuit requiring these payments, see D.O. v. Glisson, 847
F.3d 374 (6th Cir. 2017), cert. denied, 138 S. Ct. 316 (2017), Defendants have refused to
comply with the law. Their refusal has caused and is causing irreparable harm and ongoing
financial strain on already vulnerable groups—approved relative foster parents and relative
foster children throughout the State of Ohio. Plaintiffs bring this class action against
Defendants in their official capacities for declaratory and injunctive relief only, pursuant
to Rules 57 and 65 of the Federal Rules of Civil Procedure, to redress Defendants’

violations of their federal statutory rights.

 

' This Complaint protects the confidential identity of the minor Plaintiff Relative Foster Children by using
pseudonym initials for each child and their Plaintiff Relative Foster Parents. A Motion to Proceed Using
Pseudonyms is filed concurrently with this Complaint. Upon a court-approved Protective Order, counsel for
Plaintiffs will immediately serve on Defendants’ counsel a confidential document identifying the names
and case-numbers associated with each Plaintiff Relative Foster Child and Plaintiff Relative Foster Parent.
Motions to Proceed In Forma Pauperis are filed along with this Complaint and have been redacted to
protect the confidential identity of the minor Plaintiff Relative Foster Children. Unredacted versions of
these Motions will be provided upon a court-approved Protective Order or as otherwise requested by the
Court.
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 3 of 28 PAGEID #: 6

SUMMARY OF THE ACTION

2. The Ohio Department of Jobs and Family Services (“ODJFS”) is the state
agency responsible for the statewide administration and oversight of Ohio’s child welfare
system. These statewide responsibilities include, inter alia, investigations of child neglect
and abuse allegations, temporarily removing children from their homes when necessary for
their safety, assuming placement and care responsibility for removed children until
permanency is achieved, approving relatives as safe and appropriate foster family homes,
placing children in approved relative foster family homes, and providing services to
removed children and their families (birth, foster, and adoptive).

3. Federal law requires Ohio, as a state recipient of federal funding under Title
IV-E of the Social Security Act, and the Child Welfare Act of 1980 (the “CWA”), to pay
monetary benefits in the form of Foster Care Maintenance Payments on behalf of Ohio
children removed from their homes by a state court order due to substantiated findings of
neglect, abuse, or dependency and placed temporarily with an approved, substitute relative
foster family home caregiver providing certain conditions are met. 42 U.S.C. §§ 671-672.

4, The Foster Care Maintenance Payments Program mandates that “Each State
with a plan approved under this part shall make foster care maintenance payments on
behalf of each child who has been removed from the home of a relative” when:

(1) a court removes the child from his/her home due to dependency, neglect,

or abuse, and makes “a judicial determination to the effect that continuation

in the home from which removed would be contrary to the welfare of the

child and that reasonable efforts” were made by the state agency to prevent
removal;

(2) the state agency maintains “placement and care” responsibility for the
child post-removal until a permanent living situation (“permanency”) is
achieved;

(3) the state agency places the child with a “foster family home” that is

2
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 4 of 28 PAGEID #: 7

either licensed or approved by the state agency; and

(4) the child must qualify in his/her home of origin for Aid to Families with
Dependent Children (“AFDC”) (as in effect on July 16, 1996).

42 U.S.C. § 672 (emphasis added). Ohio has an approved state plan under Title IV-E of the
Social Security Act (the “State Plan”).

5. Foster Care Maintenance Payments are intended to cover the cost of
substitute care for dependent, neglected and abused children including the cost of providing
food, clothing, shelter, daily supervision, school supplies, a child's personal incidentals,
liability insurance with respect to a child, and reasonable travel for a child’s visitation with
family, or other caretakers. 42 U.S.C. § 675(4). Ohio has a federally-approved “Foster Care
Maintenance Payments Program” as part of its State Plan under 42 U.S.C § 672.

6. The ODJFS, by and through their statewide policies and practices and the
employees or agents under their responsibility, including county ODJFS offices or county
public children’s service agencies (“PCSAs”), approved the Relative Foster Parents as
foster family homes, and removed the Relative Foster Children and placed them in their
approved relative foster homes.

7. The Relative Foster Children and Relative Foster Parents fulfill every
condition of eligibility for Foster Care Maintenance Payments under 42 U.S.C. § 672.

8. Ohio’s duty to make Foster Care Maintenance Payments on behalf of
eligible Relative Foster Children placed with approved Relative Foster Parents, like its
duty to make Foster Care Maintenance Payments to children placed in licensed, non-
relative foster homes, was judicially recognized in the Sixth Circuit three years ago. D.O.
v. Glisson, 847 F.3d 374 (6th Cir. 2017), cert. denied 138 S. Ct. 316 (2017). As explained

by the Sixth Circuit in that decision, if the failure of the Secretary for the Cabinet for Health
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 5 of 28 PAGEID #: 8

and Family Services “to make maintenance payments turns on the distinction between
relative and non-relative foster care providers, it plainly violates federal law.” Glisson, 847
F.3d at 383.

9. Yet Ohio continues to refuse to make Foster Care Maintenance Payments
to approved Relative Foster Parents on behalf of eligible Relative Foster Children in
violation of federal statutory law. Defendants’ ongoing violation of federal law is a denial
of federal rights to some of Ohio’s most vulnerable citizens.

10. ‘Plaintiffs, for and on behalf of themselves and the putative Classes of
similarly situated individuals they represent, seek to rectify Defendants’ violations of
federal law by securing declaratory and prospective injunctive relief from this Court
ordering Defendants to make the Foster Care Maintenance Payments to which Plaintiffs
and the Classes they represent are entitled under federal law.

11. That Ohio families—including Ohio relative foster parents and the children
they care for—are currently facing substantial economic hardship in the wake of the
COVID-19 pandemic renders Defendants’ ongoing violations of federal law even more
urgent, harmful, and in need of redress now. The unemployment rate in Ohio has nearly
doubled from pre-pandemic levels. One in three Ohio families report having difficulty
paying household expenses in recent months and one in six Ohioans are behind on rent.
And families with children have been especially hard hit. Nearly one in seven Ohio
households caring for children report that those children are not getting enough to eat. The
economic fallout of the pandemic has particularly harmed Black and minority households.

12. Defendants’ ongoing failure to pay required Foster Care Maintenance

Payments also disproportionately harms Black foster children and Black relative foster
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 6 of 28 PAGEID #: 9

parents. In Ohio, children of color and specifically Black children, are disproportionately
removed from their homes and placed in foster care, compared to White/Caucasian
children. Black children also comprise a significant portion of the children placed in
approved kinship homes, thus forcing Black children and their relative families to
disproportionately carry the unfair burden of the state’s failure to comply with federal law.
Providing Foster Care Maintenance Payments to a// Relative Foster Parents on behalf of
all Relative Foster Children as required by law will redress this inequity in Defendants’
support of relative foster children’s placements.
JURISDICTION AND VENUE

13. This class action for declaratory and injunctive relief is brought pursuant to
42 U.S.C. § 1983 to redress the ongoing deprivation of rights guaranteed by federal
statutory law.

14, This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3),
and the authority to grant declaratory and injunctive relief under 28 U.S.C. §§ 2201 and
2202, and Rules 57 and 65 of the Federal Rules of Civil Procedure.

15. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
Named Plaintiffs H.C., Y.C., B.F., and T.E. reside in this District, including H.C. and Y.C.
who reside in Hamilton County, and a substantial part of the events and omissions giving
rise to the claims herein occurred in this District.

THE PARTIES
A. The Named Plaintiff Relative Foster Children and Next Friends

H.C. and Y.C.
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 7 of 28 PAGEID #: 10

16. H.C. and Y.C. are siblings, ages one and three, who were removed from
their home by ODJFS due to substantiation of parental child dependency, neglect, or abuse
and placed in the out-of-home relative foster home of their paternal grandmother, Named
Plaintiff Relative Foster Parent T.M. The children are in the temporary legal custody of
ODJFS in Hamilton County, through the Hamilton County Job and Family Services
(“Hamilton Family Services”). In April 2020, the Hamilton County Juvenile Court found
that reasonable efforts had been made to prevent the children’s removal, return to the home
would be contrary to the children’s best interest, and granted interim temporary legal
custody of H.C. and Y.C. to Hamilton Family Services. Hamilton Family Services
approved Named Plaintiff Relative Foster Parent T.M. as a relative foster parent and
placed H.C. and Y.C. in out of home foster care in T.M.’s home. At the time of filing of
this Complaint, the minor children H.C. and Y.C. remain placed with T.M. as their relative
foster parent. T.M. has not been informed by anyone affiliated with ODJFS or Hamilton
Family Services or any other state official, of the availability of Foster Care Maintenance
Payments to support her as an approved relative foster parent. The minor children H.C.
and Y.C. satisfy all applicable eligibility requirements for T.M. to receive Foster Care
Maintenance Payments on their behalf under Title IV-E of the Social Security Act, 42
U.S.C. § 672, but Defendants have failed to make these payments as required. The minor
Named Plaintiffs H.C. and Y.C. bring this case by and through T.M. as their adult Next
Friend pursuant to Fed. R. Civ. P. 17(c).

B.F.

17, B.F. is a two-year-old girl, who was removed from her home by ODJFS

due to substantiation of parental child dependency, neglect, or abuse and placed in the out-
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 8 of 28 PAGEID #: 11

of-home relative foster home of her grandmother, Named Plaintiff Relative Foster Parent
D.R. The child B.F. is in the temporary legal custody of ODJFS in Franklin County,
through the Franklin County Department of Job and Family Services Children Services
Division (“Franklin Children Services’’). In April 2019, the Court of Common Pleas of
Franklin County, Ohio, Division of Domestic Relations and Juvenile Branch, found that
reasonable efforts had been made to prevent the child’s removal, return to the home would
be contrary to the child’s best interest, and granted interim temporary legal custody of B.F.
to Franklin Children Services. Franklin Children Services approved D.R. as a relative
foster parent and placed B.F. in out of home foster care in D.R.’s home. At the time of
filing of this Complaint, the minor child B.F. remains placed with D.R. as her relative
foster parent. D.R. has not been informed by anyone affiliated with ODJFS, Franklin
Children Services, or any other state official, of the availability of Foster Care
Maintenance Payments to support her as an approved relative foster parent. The minor
child B.F. satisfies all applicable eligibility requirements for D.R. to receive Foster Care
Maintenance Payments on her behalf under Title IV-E of the Social Security Act, 42
U.S.C. § 672, but Defendants have failed to make these payments as required. The minor
Named Plaintiff B.F. brings this case by and through D.R. as her adult Next Friend
pursuant to F. R. Civ. P. 17(c).

T.E.
18. T.E. 1s a one year-old boy, who was removed from his home due to
substantiation of parental child dependency, neglect or abuse and placed in the out-of-

home relative foster care of his maternal aunt and uncle, Named Plaintiff Relative Foster

Parents K.T. and T.T. The child T.E. is in the temporary legal custody of ODJFS, through
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 9 of 28 PAGEID #: 12

the Cuyahoga County Division of Children and Family Services (“Cuyahoga Children
Services”). In November 2019, the Court of Common Pleas, Juvenile Division of
Cuyahoga County, Ohio, found that reasonable efforts had been made to prevent the
child’s removal, return to the home would be contrary to the child’s best interest, and
ordered T.E. into the emergency temporary legal custody of Cuyahoga Children Services.
In December 2019, Cuyahoga Children Services approved K.T. and T.T. as relative foster
parents and placed T.E. in out of home foster care in K.T. and T.T.’s home.

19. In April 2020, the court dismissed this case because a dispositional hearing
was not held within 90 days of the filing of the complaint alleging that the child was
abused, neglected or dependent.

20. ODJFS brought a second action before the same court that was heard later
in April 2020. The court again found that reasonable efforts had been made to prevent the
children’s removal, return to the home would be contrary to the child’s best interest and
welfare, and committed T.E. into the emergency temporary care and custody of ODJFS.

21. At the time of filing of this Complaint, the minor child T.E. remains placed
with K.T. and T.T. as his relative foster parents. K.T. and T.T. have not been informed by
anyone affiliated with ODJFS or Cuyahoga Children Services or any other state official,
of the availability of Foster Care Maintenance Payments to support them as approved
relative foster parents. The minor child T.E. satisfies all applicable eligibility requirements
for K.T. and T.T. to receive Foster Care Maintenance Payments on his behalf under Title
IV-E of the Social Security Act, 42 U.S.C. §672, but Defendants have failed to make them.
The minor Named Plaintiff T.E. brings this case by and through K.T. and T.T. as his adult

Next Friends pursuant to Fed. R. Civ. P. 17(c).
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 10 of 28 PAGEID #: 13

B. The Named Plaintiff Relative Foster Parents

T.M.

22. T.M. is an approved relative foster parent and Next Friend to her
grandchildren, Named Plaintiffs H.C. and Y.C. T.M. is not receiving the required Foster
Care Maintenance Payments for H.C. and Y.C.’s care and brings suit on her own behalf.

D.R.

23. D.R. is an approved relative foster parent and Next Friend to her
grandchild, Named Plaintiff B.F. D.R. is not receiving the required Foster Care
Maintenance Payments for B.F.’s care and brings suit on her own behalf.

K.T. and T.T.

24. —_K.T. and T.T. are approved relative foster parents and Next Friends to their
nephew, Named Plaintiff T.E. K.T. and T.T. are not receiving the required Foster Care
Maintenance Payments for T.E.’s care and bring suit on their own behalf.

C. The Defendants

25. Defendant Mike DeWine is the duly elected and functioning Governor of
Ohio. Article III, Section 05, of the Ohio Constitution vests the supreme executive power
of the state in the Governor. The ODJFS is an Ohio Executive Level Agency under
Governor DeWine’s control.

26. Even before he was elected, Governor DeWine proclaimed that “the core
of his policy agenda was going to be Ohio’s children: educating them and keeping them

safe.” Since taking office, Governor DeWine has taken numerous direct actions related

 

2 Phillip Morris, Gov. Mike DeWine keeping a promise to protect Ohio’s most vulnerable children,
Cleveland.com (Mar. 1, 2020), available at https://www.cleveland.com/metro/2020/03/governor-mike-
dewine-works-to-keep-a-promise-regarding-ohios-most-vulnerable-children-phillip-morris.html.

9
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 11 of 28 PAGEID #: 14

to kinship care in Ohio. In the 2020-2021 Ohio budget, Governor DeWine pledged to more
than double the State’s investment in Ohio’s children services, including more than $13
million related to kinship care.

27. On November 4, 2019, Governor DeWine issued an Executive Order
creating, “by the virtue of the authority vested in [him] by the Constitution and laws of”
Ohio, the Children Services Transformation Advisory Council (the “Children Services
Council”).? In its Initial Findings Report, the Children Services Council reported that
Governor DeWine established the Children Services Council “[t]o improve outcomes for
Ohio’s children.”* The Children Services Council committed to “[d]evelop strategies and
recommendations to strengthen all areas of the system,” including kinship care as a “key
priorit[y].”° The Children Services Council further reported that “agencies increasingly
depend on kinship care as a permanency option for children” and, therefore, many
stakeholders “expressed the need for more support for kinship families,” including
financial assistance.°

28. In early February 2020, Governor DeWine stated that he would soon be
releasing a proposal for “dealing with an issue related to approved relatives caring for
children taken from their parents even when the relatives aren’t licensed caregivers.”

However, now ten months later, no such proposal had been released.

 

3 Mike DeWine, Executive Order 2019-27D, Creating the Governor's Children Services Transformation
Advisory Council (Nov. 4, 2019), available at https://governor.ohio.gov/wps/wem/connect/gov/e6a6 132d-
5664-4e8f-96b8-729ed16155c7/EO+2019-
27D.pdf?7MOD=AJPERES&CONVERT_TO=url&CACHEID=ROOTWORKSPACE.Z18 MIHGGIKONO
JOO0QO9DDDDM3000-e6a6132d-5664-4e8f-96b8-729ed16155c7-m-AT.BS.

4 Office of Children Services Transformation, Initial Findings Report at 3 (Feb. 5, 2020), available at
https://governor.ohio.gov/wps/portal/gov/governor/media/news-and-media/releases-children-services-
transformation-initial-findings.

5 Id. at 7.

6 Td, at 11.

7 Associated Press, Ohio governor has plan to address relatives caring for kids, APNews.com (Feb. 4,

10
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 12 of 28 PAGEID #: 15

29. In all his actions and omissions alleged herein, Defendant Governor
DeWine is and was acting under color of state law and is joined in this action in his official
capacity pursuant to OH Const. art. III, § 05, and Ex parte Young, 209 U.S. 123 (1908).

30. Defendant Kimberly Hall is the duly appointed and functioning Director of
the ODJFS. Pursuant to 51 Ohio Rev. Code. (O.R.C.) § 5101.02, Defendant Hall is the
executive head of ODJFS, with all duties conferred on the various work units of the
department by law or by order of the Director to be performed under such rules as she
prescribes and shall be under her control.

31. In her official capacity as Director of the ODJFS, Defendant Hall has the
responsibility to promulgate, administer, comply with and enforce regulations, policies,
and practices necessary to carry out the terms and requirements of federal spending
programs, and to qualify Ohio for the receipt of federal funds under such programs, and to
cooperate with other state and federal agencies for the proper administration of Agency
programs including, inter alia, the administration of child welfare and protective services,
foster care and adoption assistance services, family support services and related programs,
and specifically including the federal foster care maintenance program set out in in Title
IV-E and the CWA.

32. ODJFS is the state agency statutorily mandated to administer federal
payments for foster care made pursuant to Title 1V-E and Director Hall has the authority
and responsibility to adopt rules to implement this authority. O.R.C. § 5101.141(B). In all

her actions and omissions alleged herein Defendant Hall is and was acting under color of

 

2020), available at https://apnews.com/article/805f7ebc4d6787b 1 4af02554bc101806.
11
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 13 of 28 PAGEID #: 16

state law and is joined in this action in her official capacity pursuant to 51 O.R.C. §
5101.02, and Ex parte Young, 209 U.S. 123 (1908).

FACTUAL ALLEGATIONS

A. Plaintiffs are Eligible for Foster Care Maintenance Payments Under 42 U.S.C §
672.

33. Ohio has a federally-approved “Foster Care Maintenance Payments
Program” as part of its State Plan under 42 U.S.C § 672. 42 U.S.C § 672 requires Foster
Care Maintenance Payments on behalf of all eligible foster children, including relative
foster children who are removed from their homes and placed in approved relative foster
family homes. As the Sixth Circuit held in Glisson, “Indeed, once the Secretary approves
the state’s plan, the state ‘shall make foster care maintenance payments.’ 42 U.S.C. §
672(a)(1) (emphasis added). It isn’t optional.” Glisson, 847 F.3d at 379.

34. As the state agency administering Ohio’s federally-approved State Plan, the
ODJFS has the “placement and care” responsibility of the Named Plaintiff Foster Children.
42 U.S.C. § 672(a)(2)(B)(G); see also Ohio Admin. Code 5101:2-47-13. The ODJFS,
through its county ODJFS offices or county PCSAs, investigated and substantiated
allegations of neglect and abuse of all Named Plaintiff Foster Children and determined that
each of their health, welfare, or physical, mental, or emotional condition was subjected to
or threatened with real and substantial harm, and that there were no reasonable less drastic
alternatives to removal, pursuant to 42 U.S.C §672(a)(2)(A)(ii). ODJFS then physically
removed the Named Plaintiff Foster Children from their homes, and through its county
ODJFS offices or county PCSAs, identified their Relative Foster Parents and approved
their homes as foster family homes pursuant to 42 U.S.C. § 672(c)(1)(A)Q), placing Named

Plaintiff Relative Foster Children with them.
12
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 14 of 28 PAGEID #: 17

35. Pursuant to 42 U.S.C. § 672(a)(2)(A)(ii), Courts of appropriate jurisdiction
found that continuation of the Named Plaintiff Foster Children in their homes would have
been contrary to their welfare, that reasonable efforts pursuant to 42 U.S.C. § 671(a)(15)
had been made for the children and ordered the children into the custody of ODJFS through
its county ODJFS offices or county PCSAs. Named Plaintiff Foster Children remain in
these relative placements, and have not been affirmatively and permanently discharged
from the care and responsibility of ODJFS. ODJFS continues to provide ongoing
supervision, family support, and permanency planning services through its county offices,
and retains legal responsibility for the children’s care and placement. See Ohio Admin.
Code 5101:2-47-13.

36. | The Named Plaintiff Foster Children meet all of the federal eligibility
requirements to receive Foster Care Maintenance Payments for their benefit, including
meeting the AFDC income eligibility requirements (i.e. the households from which they
were removed were receiving or were eligible to receive AFDC benefits in or for the month
of removal). 42 U.S.C. § 672(a)(3).

37. 42 U.S.C. §672 thus commands the state of Ohio, through the ODJFS,
which is under the Defendants’ supervision and control, to make these Foster Care
Maintenance Payments to the Plaintiff Relative Foster Parents on behalf of the Named
Plaintiff Foster Children under Ohio’s federally-approved State Plan. See, e.g., Glisson,

847 F.3d at 381.

13
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 15 of 28 PAGEID #: 18

B. Defendants Refuse_and Fail to Make Foster Care Maintenance Payments in
Violation of Federal Law.

38. Defendants have failed, and continue to fail, to make the required Foster
Care Maintenance Payments to the Plaintiff Relative Foster Parents on behalf of the
Plaintiff Relative Foster Children, consistent with their state-wide pattern, practice,
custom, and/or policy.

39. Defendants’ pattern, practice, custom, and/or policy of failing to make
mandatory Foster Care Maintenance Payments is formalized in Ohio state policy. Per
ODJFS policy, licensed foster parents “receive a daily per diem rate for each foster child
placed in the home.’® By contrast approved relative foster homes are directed to apply for
Ohio Works First (OWF) benefits or other general public benefits programs.’ This state-
wide policy of not providing Foster Care Maintenance Payments to relative foster parents
is also reflected in the policies of individual county agencies, including in information
provided to kinship families.'°

40. | The OWF child-only payment provides $302 per month for one child and
$412 per month for two children, with decreasing support for each additional child. Such
public benefits provide a fraction of the financial support provided by the Foster Care
Maintenance Payments given to licensed foster parents. For example, Named Plaintiff K.T.
receives $302 per month in OWF benefits to care for Named Plaintiff T.E. However, upon

information and belief, in Cuyahoga County where she resides, Foster Care Maintenance

 

8 ODJFS, Kinship Care Versus Foster Care (June 06, 2019), available at

https://fosterandadopt jfs.ohio.gov/wps/portal/gov/ofc/kinship-care/resources-for-kinship-
caregivers/kinship-vs-foster-care.

9 Id.

10 See e.g., Cuyahoga County Division of Children and Family Services, Cuyahoga County Continuum of
Care Kinship, Foster and Adoptive Families, available at

http://www jitcuyahoga.org/documents/20 1 5ContinuumofCareforKinshipFosterandAdoptiveFamilies. pdf.

14
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 16 of 28 PAGEID #: 19

Payments provided to licensed foster parents range from $615 to $2,371 per month per
child, with even higher payments available for children with special needs. Named Plaintiff
T.M. receives only $406 per month in OWF benefits, to care for both Named Plaintiffs
H.C. and Y.C. However, upon information and belief, in Hamilton County where she
resides the statutory Foster Care Maintenance Payments provided to licensed foster parents
range from $1,500 to $9,667 per month for two children, with even higher payments
available for children with special needs.

41. Defendants’ admitted failure to make Foster Care Maintenance Payments
to Plaintiffs and members of the putative Plaintiff Classes is well known by the Defendants
and has been publicized across the state. Just this year, an article in the January 19, 2020
edition of the Columbus Dispatch, quoted the ODJFS: “The Ohio Department of Job and
Family Services said in an email. . . that it continues ‘to deliberate carefully on a plan to
comply with the Glisson ruling’ and is grateful for grandparents and other relatives who
step up to care for children in need.””"!

42. Other news articles have similarly reported on Defendants’ ongoing failure
to make these mandatory payments to Plaintiffs and members of the proposed Plaintiff
classes.!? U.S. Senator Sherrod Brown issued a press release on January 24, 2020, urging
the Defendant Governor to make the required Foster Care Maintenance Payments: “This

weck, U.S. Sen. Sherrod Brown (D-OH) is urging Gov. [DeWine] to release court ordered

 

1] Rita Price, Ohio slow to comply with court order to pay kinship caregivers, The Columbus Dispatch
(Jan. 19, 2020), available at https://www.dispatch.com/news/202001 19/ohio-slow-to-comply-with-court-
order-to-pay-kinship-caregivers.

12 See e.g., Andrew Welsh-Huggins, Ohio to give relatives caring for kids more help, The Columbus
Dispatch (Oct. 25, 2019), available at https://www.dispatch.com/news/20191025/ohio-to-give-relatives-
caring-for-kids-more-help#:~:text=By%20 Andrew%20Welsh-
Huggins%20%2F%20The%20Associated%20Press%20Posted,removed%20from%20their%20homes%20a
mid%20the20opioid%20crisis (citing ODJFS Director Hall as indicating the state was still “designing a
program,” despite pressure from child advocates to follow the federal appeals court ruling).

15
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 17 of 28 PAGEID #: 20

funds made available for Ohio kinship caregivers by the Sixth Circuit Court’s [2017] ruling
in D.O. v. Glisson. The Court ruling made clear that ‘approved’ kinship caregivers must
receive the same payments as ‘licensed’ foster parents. It has been three years since the
court order and Ohio has yet to make these payments available to kinship caregivers.”'?

Cc, Defendants’ Ongoing Noncompliance with Federal Law is Harming Plaintiffs.

43. Defendants’ persistent and ongoing denial of Plaintiffs’ federal right to
Foster Care Maintenance Payments is causing irreparable harm by, among other things,
depriving Plaintiffs adequate resources to meet the children’s basic needs, including, but
not limited to, food, clothing, shelter, daily supervision, school supplies, a child’s personal
incidentals, liability insurance with respect to a child, and reasonable travel for a child’s
visitation with family, or other caretakers, among other needs.

44. The Defendants’ continuing failure to comply with Plaintiffs’ federal
statutory rights to Foster Care Maintenance Payments is particularly harmful now, given
the current economic harm and instability resulting from the COVID-19 pandemic. In
Ohio, families are struggling and those caring for children are especially hard hit. The
unemployment rate in Ohio remains at nearly double pre-pandemic levels.'* Recent studies

have documented that one in ten Ohioans currently don’t have enough to eat.'!> This is even

 

13 Brown Urges DeWine to Follow Court Order to Make Funds Available for Ohio Kinship Caregivers
(Jan. 24, 2020), available at https://www.brown.senate.gov/newsroom/press/release/brown-urges-dewine-
to-follow-court-order-to-make-funds-available-for-ohio-kinship-caregivers-
#:~:text=%E2%80%93%20This%20week%2C%20U.S.%20Sen.%20Sherrod%20Brown%20%28D-
OH%29, receive%20the%20same%20payments%20as%20%E2%80%9Clicensed %E2%80%9D%20foster
%20parents.

14 The unemployment rate in Ohio, which was at a low of 4.1% in January 2020 spiked when the COVID-
19 pandemic hit, rising to 17.6% in April 2020 and remaining at 8.4% as of September 2020. See e.g., US
Bureau of Labor Statistics, Unemployment Rate in Ohio, Federal Reserve Bank of St. Louis (Oct. 20,
2020), available at https://fred.stlouisfed.org/series/OHUR.

15 Catherine Candisky, Thousands of Ohioans struggle to put food on table during pandemic, The
Columbus Dispatch (Sept. 25, 2020), available at
https://www.dispatch.com/story/news/2020/09/25/hunger-among-ohio-families-increasing-covid-19-
pandemic-persists/3519850001/; Ctr. on Budget and Policy Priorities, Tracking the COVID-19 Recession’s

16
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 18 of 28 PAGEID #: 21

higher for households caring for children, with 13% reporting that children in their
households are not getting enough to eat. Nearly one in three Ohio families reported having
difficulty paying household expenses.'° As of October 2020, 16% of Ohioans reported not
being caught up on rent.’ National data indicates that families with children are struggling
even more than the general population, with nearly a quarter of all families with children
nationally reporting they were behind on rent payments.'* As a Professor of Economic
Development at Ohio State University recently described, “People’s jobs and incomes have
disappeared, and they aren’t coming back until people’s threat of dying from the virus
dissipates.”'? Ohio families need financial support now more than ever.

45. | The economic fallout of the pandemic has particularly harmed Black and
minority households. Nationally, one in four Black families reported being behind on rent
and one in five Black families reported not having enough to eat.”°

46. Additionally, Defendants’ ongoing failure to pay required Foster Care
Maintenance Payments is disproportionately violating the rights of and harming Black
relative foster children and their relative foster parents. In Ohio, children of color and
specifically Black children, are disproportionately removed from their homes and placed

in foster care, as compared to White/Caucasian children. While Black children represent

 

Effects on Food, Housing, and Employment Hardships (Nov. 13, 2020), available at
https://www.cbpp.org/research/poverty-and-inequality/tracking-the-covid-19-recessions-effects-on-food-
housing-and.

16 fd.

17 id.

18 Id.

19 Michelle Conlin, The great divergence: U.S. COVID-19 economy has delivered luxury houses for some,
evictions for others, Reuters (Oct. 31, 2020), available at https://www.reuters.com/article/uk-health-
coronavirus-usa-inequality-ins/the-great-divergence-u-s-covid- 1 9-economy-has-delivered-luxury-houses-
for-some-evictions-for-others-idINKBN27G0H9.

20 Ctr. on Budget and Policy Priorities, Tracking the COVID-19 Recession’s Effects on Food, Housing,
and Employment Hardships (Nov. 13, 2020), available at https://www.cbpp.org/research/poverty-and-
inequality/tracking-the-covid- 19-recessions-effects-on-food-housing-and.

17
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 19 of 28 PAGEID #: 22

only 12% of Ohio’s total population, they account for 30% of children in foster care
custody.”! Black children also make up 24% of the children placed in kinship homes.”
Accordingly, the unfair burden of inadequately supported kinship placements falls
particularly heavily on Black relative foster children and their relative foster parents.
CLASS ACTION ALLEGATIONS

A. The Relative Foster Child Class

47. The Named Plaintiff Children H.C., Y.C., B.F., and T.E., through their Next
Friends, bring this action pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil
Procedure on behalf of themselves and a Class of similarly situated Relative Foster
Children in the state of Ohio.

48. The Relative Foster Child Class (or “RFC Class”) is comprised of:

“All Ohio children who are now, or will be in the future, temporarily placed

in out-of-home foster care in the home of a relative approved by the ODJFS

in dependency, neglect and abuse cases pursuant to Ohio Rev. Code

2151.31 and Ohio Admin. Code 5101:2-47-13, and who are otherwise

eligible for Foster Care Maintenance Payments under Title IV-E of the
Social Security Act.”

49. | The RFC Class is sufficiently numerous to make joinder impractical. As of
July 1, 2018, there were 4,141 Ohio foster children removed from their homes and placed
with an approved relative caregiver.*? Upon information and belief, a substantially similar
number of RFC Class members exists today. Upon information and belief, none of these

children is receiving Foster Care Maintenance Payments for their benefit as required by

 

21 Pub. Children Services Ass’n of Ohio, PCSAO Factbook, 14" Edition (2019), available at
https://www.pcesao.org/pdf/factbook/2019/StateOfOhioProfile.pdf.

22 Data pull from AFCARS database, analysis performed by Children’s Right’s policy department (run for
Sept. 30, 2019 data).

23 See Pub. Children Services Ass’n of Ohio, PCSAO Factbook, 14" Edition (2019), available at
https://www.pesao.org/pdf/factbook/2019/StateOfOhioProfile. pdf.

18
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 20 of 28 PAGEID #: 23

federal law. It would be impractical to join in an individual lawsuit thousands of similarly
situated minor children housed across the state who, together, make up the RFC Class.

50. The questions of fact and law raised by the Named Plaintiffs’ claims are
common to and typical of members of the RFC Class whom they seek to represent and
predominate over any questions affecting individual members. Each Named Plaintiff and
putative RFC Class member relies on the ODJFS for placement and is subject to the same
systemic failure to provide Foster Care Maintenance Payments for their adequate care,
safety, and well-being.

51. | The common questions of fact shared by the Named Plaintiffs and the
members of the RFC Class include, among others, whether Defendants have a policy,
pattern, custom and/or practice of failing to pay required Foster Care Maintenance
Payments to Relative Foster Parents on behalf of Plaintiff Relative Foster Children.

52. The common questions of law shared by the Named Plaintiffs and the
members of the RFC Class include, but are not limited to: (1) whether Defendants are
required by 42 U.S.C. § 672 to make payments for the benefit of members of the RFC
Class; and (2) whether Defendants’ policy, pattern, custom and/or or practice of failing to
make required Foster Care Maintenance Payments for their benefit violates RFC Class
members’ federal statutory rights pursuant to 42 U.S.C. § 672.

53. Detendants have acted or failed and/or refused to act, and continue to do so,
on grounds generally applicable to Named Plaintiff Children H.C., Y.C., B.F., and T.E.,
and all members of the RFC Class, necessitating and rendering appropriate class-wide

declaratory and injunctive relief. Fed. R. Civ. P. 23(b)(2).

19
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 21 of 28 PAGEID #: 24

54. The Named Plaintiff Children are adequate representatives of the RFC
Class. Their interests are aligned with, and are not antagonistic to, the interests of the Class
they seek to represent, they have retained counsel competent and experienced in such
litigation, and they intend to prosecute this action vigorously. Plaintiffs and their counsel
will fairly and adequately protect the interests of the members of the RFC Class.

55. Each Named Plaintiff Foster Child appears by a Next Friend, who is also a
Named Plaintiff Relative Foster Parent. As their relative foster parents, each Next Friend
has sufficient knowledge of the children’s situation to fairly and adequately represent the
children’s interests in this litigation as well as those of the RFC Class. Plaintiffs’ counsel
know of no conflicts between or among members of the putative class.

B. The Relative Foster Parent Class (the “RFP Class”’)

56. The Named Plaintiff Relative Foster Parents T.M., D.R., K.T., and T.T.
bring this action pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure
on behalf of themselves and a class of similarly situated relative foster parents.

57. The Relative Foster Parent Class (or “RFP Class”) is comprised of:

“All relative foster caregivers in Ohio who are now, or will be, approved by

the ODJFS to provide temporary substitute care to members of the RFC
Class.”

58. The RFP Class is sufficiently numerous to make joinder impractical. As set
forth in paragraph 49 above, as of July 1, 2018, there were 4,141 Ohio foster children
removed from their homes and placed with an approved relative caregiver, meaning that
relative foster parent caregivers number in the thousands. Upon information and belief, a
substantially similar number of RFP Class members exists today. Upon information and
belief, none of these relative foster parent caregivers is receiving Foster Care Maintenance

Payments for the benefit of the relative foster children they are caring for as required by

20
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 22 of 28 PAGEID #: 25

federal law. It would be impractical to join in an individual lawsuit thousands of similarly
situated approved relative foster parents who live across the state who, together, make up
the RFP Class.

59. The questions of fact and law raised by the Named Plaintiffs’ claims are
common to and typical of members of the RFP Class whom they seek to represent, and
predominate over any questions affecting individual members. Each Named Plaintiff and
putative RFP Class member relies on the ODJFS for placement of his or her relative foster
children and is subject to the same systemic failures to provide Foster Care Maintenance
Payments for the children’s adequate care, safety, and well-being.

60. The common questions of fact shared by the Named Plaintiffs and the
members of the RFP Class include, among others, whether Defendants have a policy,
pattern, custom and/or practice of failing to pay them Foster Care Maintenance Payments
for the benefit of the RFC Class members for which they are caring.

61. The common questions of law shared by the Named Plaintiffs and the
members of the RFP Class include, but are not limited to: (1) whether Defendants are
required by 42 U.S.C. § 672 to make payments to members of the RFP Class for the benefit
of members of the RFC Class; and (2) whether Defendants’ policy, pattern, custom and/or
practice of failing to make Foster Care Maintenance Payments violates RFP Class
members’ federal statutory rights pursuant to 42 U.S.C. § 672.

62. Defendants have acted or failed and/or refused to act, and continue to do so,
on grounds generally applicable to members of the RFP Class, necessitating and rendering

appropriate class-wide declaratory and injunctive relief. Fed. R. Civ. P. 23(b)(2).

21
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 23 of 28 PAGEID #: 26

63.

The Named Plaintiff Relative Foster Parents are adequate representatives of

the RFP Class. Their interests are aligned with, and are not antagonistic to, the interests of

the Class they seek to represent, and the interests of the Relative Foster Children for whom

they serve as Next Friends, they have retained counsel competent and experienced in such

litigation, and they intend to prosecute this action vigorously. Plaintiffs and their counsel

will fairly and adequately protect the interests of the members of the RFP Class. Plaintiffs’

counsel know of no conflicts between or among members of the putative class.

64.

Plaintiffs are represented by:

Jay R. Langenbahn of Lindhorst & Dreidame, Co., L.P.A, a law firm
established in Cincinnati, Ohio. Jay R. Langenbahn has over forty years of
experience as a trial lawyer and has tried over one hundred cases to verdict;

Richard Dawahare, an attorney based in Lexington, Kentucky, who
successfully sued on behalf of two children and their relative foster
caregiver who were denied Foster Care Maintenance Payments,
establishing the controlling precedent in the seminal Sixth Circuit case
D.O. vy. Glisson, 847 F.3d 374 (6th Cir. 2017), cert. denied 138 S. Ct. 316

(2017);

Attorneys associated with Children’s Rights, a national non-profit
organization, who have significant experience in complex class actions
related to child welfare; and

. Attorneys from DLA Piper (US) LLP, a national and global law firm with

lawyers located in dozens of locations around the United States and more
than 40 countries around the world, who have experience with complex
litigation, including class actions and federal court litigation.

Collectively, these attorneys have deep experience litigating complex class action

lawsuits in federal court as well as specific experience representing foster children and

relative caregivers and litigating those issues when required. Plaintiffs’ attorneys have

committed sufficient resources to investigate these claims and are well-suited to fairly and

adequately represent the interests of the RFC and RFP classes.

22
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 24 of 28 PAGEID #: 27

COUNT I
VIOLATIONS OF 42 U.S.C. § 672(a)

65. Paragraphs 1 — 64 above are incorporated by reference as if fully set forth
herein.

66. Plaintiff Relative Foster Children and members of the RFC Class and
Plaintiff Relative Foster Parents and members of the RFP Class have the right to Foster
Care Maintenance Payments under 42 U.S.C. § 672(a)(1).

67. Defendants have a persistent and ongoing policy, pattern, custom and/or
practice of failing to provide Foster Care Maintenance Payments to the Plaintiff Relative
Foster Parents and members of the RFP Class on behalf of the Plaintiff Relative Foster
Children and members of the RFC Class.

68. The Plaintiff Relative Foster Children and members of the RFC Class are
suffering, and will continue to suffer, irreparable harm as a result of Defendants’ ongoing
violations of federal law because they are being, and will continue to be, denied the benefit
of their federal right to Foster Care Maintenance Payments essential for the out-of-home
care, safety, and well-being of Relative Foster Children.

69. Defendants, acting under the color of state law, are depriving Plaintiff
Foster Children and members of the RFC Class and Plaintiff Relative Foster Parents and
members of the RFP Class of their statutory rights under 42 U.S.C. § 672(a), in violation

of 42 U.S.C. § 1983.

23
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 25 of 28 PAGEID #: 28

INJUNCTIVE RELIEF ALLEGATIONS

70. Defendants’ violations are a continuation of their longstanding policy,
pattern, custom and/or practice of failing to provide Foster Care Maintenance Payments
to the Plaintiff Relative Foster Parents and members of the RFP Class, on behalf of the
Plaintiff Relative Foster Children and members of the RFC Class, in violation of their
clearly defined federal statutory rights. Due to Defendants’ conduct, Plaintiff Foster
Children and members of the RFC Class and Plaintiff Relative Foster Parents and
members of the RFP Class are being denied vital Foster Care Maintenance Payments to
which they are entitled.

71. If not permanently enjoined by this Court, Defendants and their agents,
representatives, and employees will continue their longstanding practice of denying
Plaintiffs and members of the RFP and RFC Classes these Foster Care Maintenance
Payments, thus depriving Plaintiff Foster Children and Plaintiff Relative Foster Parents of
their federal rights in violation of federal statutory law.

72. Thus, Defendants’ actions are now causing and will continue to cause
Plaintiffs and members of the RFC Class and RFP Class to suffer irreparable injury.
Plaintiffs and Class members have no plain, speedy, and adequate remedy at law for such
an injury.

73. Accordingly, injunctive relief is appropriate pursuant to Fed. R. Civ. P.
65.

DECLARATORY RELIEF ALLEGATIONS
74. An actual and substantial controversy exists between Plaintiffs and

Defendants as to their respective legal rights and duties. Pursuant to 42 U.S.C. § 1983,

24
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 26 of 28 PAGEID #: 29

Defendants’ failure to obey federal law deprives Plaintiffs and members of the RFC Class

and RFP Class of their rights under federal statutory law. Plaintiffs and Class members

are informed and believe, and on that basis allege, that Defendants contend otherwise on

all counts.

75.

57,

Accordingly, declaratory relief is appropriate pursuant to Fed. R. Civ. P.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Relative Foster Children and Plaintiff Relative Foster

Parents respectfully ask this Court to enter orders and judgment for the following relief:

a.

b.

To exercise personal and subject matter jurisdiction over this action;

To Order this case to proceed as a class action and certify the Relative Foster
Child Class (RFC Class) and the Relative Foster Parent Class (RFP Class), as
defined herein, pursuant to the Fed. R. Civ. P. 23(a) and (b)(2);

To enter a Protective Order by consent of the Parties, to keep confidential all
information protected by Fed. R. Civ. P. 5.2(a) and otherwise individually-
identifying information as to the Plaintiff Relative Foster Children and Plaintiff
Relative Foster Parents;

To enter a Declaratory Judgment, pursuant to 28 U.S.C. § 2201, et seq., and
Fed. R. Civ. P. 57, declaring that the Defendants’ failure or refusal to make or
cause to be made Foster Care Maintenance Payments to the Plaintiff Relative
Foster Parents on behalf of the Plaintiff Relative Foster Children constitutes a
violation of the rights of Plaintiff Relative Foster Parents and Plaintiff Relative

Foster Children under 42 U.S.C. § 672(a)(1);

25
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 27 of 28 PAGEID #: 30

e.

Preliminarily and permanently enjoining the Defendants, and their subordinates
within the ODJFS, and all their agents, including county ODJFS offices or
county public children’s service agencies (PCSAs), pursuant to Fed. R. Civ. P.
65, from failing or refusing to make, or further delaying in making, Foster Care
Maintenance Payments to Plaintiff Relative Foster Parents and members of the
RFP Class on behalf of the Plaintiff Foster Children and members of the RFC
Class.

Awarding to the Plaintiffs their reasonable costs and expenses incurred in the
prosecution of this action, including their reasonable attorneys’ fees and costs
pursuant to Fed. R. Civ. P. 54, 28 U.S.C. § 1920, and 42 U.S.C. §1988; and
Granting such further legal and equitable relief as the Court may deem just,
necessary, and proper to rectify the violations of Plaintiffs’ and the Plaintiff

Class members’ rights.

DATED: November 19, 2020

Respectfully submitted,

By: /s/ Jay R. Langenbahn (# 0009460)
Jay R. Langenbahn

LINDHORST & DREIDAME, Co., L.P.A
Trial Attorney for Plaintiffs

312 Walnut Street Suite 3100
Cincinnati, OH 45202

513-421-6630
jlangenbahn@lindhorstlaw.com

/s/ Richard F. Dawahare. Ky. Bar #17273
Richard F. Dawahare**

RICHARD F. DAWAHARE, ESQ.

3948 Palomar Blvd.

Lexington, Kentucky 40513
859-608-0200

rfdr@msn.com

26
Case: 1:20-cv-00944-MRB Doc #: 1-1 Filed: 11/19/20 Page: 28 of 28 PAGEID #: 31

/s/ Eric Thompson
Eric Thompson**

Tra Lustbader**

Stephanie Persson**
CHILDREN'S RIGHTS

88 Pine Street, Suite 800

New York, NY 10005
212-683-2210
ethompson@childrensrights.org
ilustbader@childrensrights.org
spersson@childrensrights.org

/s/ Daniel Turinsk
Daniel Turinsky**

Jonathan M. Kinney**

DLA PIPER LLP (US)

1251 Avenue of the Americas, 27" Floor
New York, NY 10020-1104
212-335-4500
daniel.turinsky@us.dlapiper.com
jonathan.kinney@us.dlapiper.com

Enik J. Frick**

DLA PIPER LLP (US)

33 Arch Street, 26" Floor
Boston, MA 02110-1447
617-406-6000

erik. frick@us.dlapiper.com

/s/ Julie A. Gryce
Julie A. Gryce**

DLA PIPER LLP (US)

401 B Street, Suite 1700
San Diego, CA 92101-4297
619-699-2700
julie.gryce@us.dlapiper.com

** Pro hac vice application pending

Attorneys for Plaintiffs

27
